— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent State Liquor Authority, dated April 14, 1987, suspending the petitioner’s license for a 10-day period, requiring the forfeiture of $1,000 on its bond, and directing the removal of a "Joker Poker” game machine from the licensed premises, the State Liquor Authority appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Queens County (Bambrick, J.), dated April 11, 1988, as granted the petition to the extent of annulling and setting aside so much of the penalty as imposed the forfeiture of the $1,000 bond claim.
Ordered that the judgment is affirmed insofar as appealed from, with costs (see, Matter of MNDN Rest. v Gazzara, 128 AD2d 781, lv denied 70 NY2d 603). Brown, J. P., Lawrence, Eiber and Hooper, JJ., concur.